DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 11/24/2021 have been fully considered but they are not persuasive. 
a).	Applicant’s argument regarding claim 1 that, “Kosakaya et al. fails to disclose Applicant's unique and innovative region definition unit as recited in amended independent Claim 1 of Applicant's claimed disclosure that defines an indicative region (Applicant's premonition region) for detecting a posture collapse of a driver. Ishikawa et al. discloses a technique in which target points and the like of feature points (around the face and the arms of the driver) are defined to detect a carry-in item operation behavior of the driver. However, the target points and the like are defined not to detect a posture collapse of the driver but to detect the carry-in item operation behavior of the driver. That is, Ishikawa et al. fails to disclose Applicant's unique and innovative premonition region as recited in amended independent Claim 1 of Applicant's claimed disclosure that is defined in a range in which a head of a driver is supposed to be positioned in process of transitioning, due to posture collapse of the driver, from a normal posture to an abnormal posture.  As such, Applicant respectfully submits that amended independent Claim 1 of Applicant's claimed disclosure is not obvious even by combining the cited references” that is incorrect.
In response to applicant’s specific arguments, examiner respectfully disagrees with the applicant’s comments. See, paragraph [0023] of Kokasaya, The driver situation determination unit 106 determines the situation of the driver according to information output from the face area In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s teaches Away response [MPEP 2141.02 (VI)]: "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, for the above mentioned reasons, examiner has maintained the same grounds of rejections.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya et al. (JP 2005-108033)(hereafter Kosakaya) (see IDS) in view of Ishikawa et al. (JP2010-44493) (Hereafter Ishikawa) (see IDS).
 	Regarding claim 1, Kosakaya discloses an abnormality detection device that detects an abnormal posture of a driver of a vehicle based on information of an image captured by an imaging unit in the vehicle in which an imaging region of the imaging unit is defined to image a head of the driver, the abnormality detection device (see, abstract, the driver condition determination device, image input part, 101 and face area determination area 104 determining face position is a safe position or not,  driver condition determination part 106 determining the conditions of the driver from the result of the face area determination part) comprising: a region definition unit that defines at least one premonition region in a range in which the head is supposed to be positioned in process 
 	Regarding claim 2, Kosakaya further disclose the abnormality detection device wherein when the head is not returned to a specific region included in the imaging region except the premonition region after the head stayed in the premonition region, the posture determination unit determines that the driver is in a state of the abnormal posture (see, paragraph [0023] discloses specific region also discloses in paragraph [0023] The driver situation determination unit 106 determines the situation of the driver according to information output from the face area determination unit 104 and information output from the driver recognition unit 103 and aircraft information output unit 105 as necessary is there. For example, the face area determination unit 104 obtains an output indicating that the captured face area does not exist within the safe range of the imaging area for a certain period of time or more than a certain ratio during a certain period of time. If it is determined (for example, 50 seconds or more in one minute), the driver determines that the state is not normal and outputs an abnormal state). 
 	Regarding claim 4, the combined teachings further discloses the abnormality detection device, wherein the region definition unit defines the premonition region in the range that has a boundary of the imaging region and has a predetermined width from the boundary (Ishikawa teaches in paragraph [0056] The carry-in product operation behavior estimation model group 
	Regarding claim 9, the combined teachings discloses all the subject matter as recited in clam 1 above, the combined teachings further teaches a computer readable non-transitory tangible storage medium storing an abnormality detection program for detecting an abnormal posture and the abnormality detection program causing at least one processing unit to perform the function (see, Ishikawa, paragraph [0001], computer program, [0030] and [0031]).

5.	Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya and Ishikawa and further in view of Nakajima et al. (JPH10960) (hereafter Nakajima) (see IDS).
 	Regarding claim 3, the combined teachings do not disclose the abnormality detection device according, wherein the posture determination unit determines the stay of the head in the premonition region based on both a position and a posture angle of the head.  However, in same field of endeavor, Nakajima, claims 1, 4-6, paragraphs [0014], [0016], [0018], [0059], [0060], fig. 1, 2, 5, 17-21 discloses a driver monitoring device wherein: when the upward or downward tilt angle of the face of a driver is calculated, if the angle is such that normal driving is not possible and this 
 	Regarding claim 5, the combined teachings further discloses the abnormality detection device wherein the imaging region is a three-dimensional space defined so as to include the head, and the region definition unit defines the three-dimensional premonition region in the imaging region (Nakajima, paragraph [0006], the three-dimensional position data of each sampling point is obtained, the data processing means 61 for obtaining the inclination of the driver's face by processing the obtained three-dimensional position data, and the driving by the face inclination obtained by the data processing means. And determining means 62 for determining whether the person is in a dangerous state. Paragraph [0026], three dimensional position measurement, [0028]).  
Regarding clam 6, the combined teachings further discloses the abnormality detection device wherein the region definition unit individually defines a plurality of the premonition regions corresponding to a plurality of types of the abnormal postures, and when the head stays in one of the plurality of premonition regions, the posture determination unit determines that the driver is in the abnormal posture of the type corresponding to the premonition region in which the head stays (see, Nakajima, paragraph [0061], detecting the orientation of the driver's face around the X axis (up and down) in step S18 will be described. Here, as shown in FIG. 20A, attention is paid to .

6. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya and Ishikawa and further in view of Hayashi et al. (JP 2016-139192) (hereafter Hayashi) (see IDS).
Regarding claim 7, the combined teachings do not explicitly disclose the abnormality detection device, further comprising: a traveling state determination unit that determines whether or not a traveling state of the vehicle corresponds to a predefined exclusion condition, wherein when the traveling state determination unit determines that the exclusion condition is met, the posture determination unit does not determine that the head is present in the premonition region.  However, in same field of endeavor, Hayashi, paragraph [0064], [0064] In the case shown in FIG. 7, the driving support apparatus 100 determines (1) that the other vehicle 300 is approaching from the rear of the own vehicle 200, and (2) the driver of the own vehicle 200 is the other vehicle 300 ahead. To change the lane to overtake the vehicle, acquire information or signals indicating that the blinker operation or the steering wheel operation has been performed, determine that the host vehicle 200 is changing lanes, and (2) the driver of the host vehicle 200 When it is detected that the . 

Allowable Subject Matter
7.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/6/2022